CHARLES J. SCHUCK, Judge.
Claimant, James Dillon, was a convict located at state road prison camp No. 75, at Keyser, West Virginia, where on March 19, 1942, he lost the sight of his left eye which was struck by a flying piece of stone while he was knapping rock, no goggles having been furnished him by respondent or anyone in charge of the camp. He seeks compensation for his injury.
*94While his claim may be meritorious, yet this court has held in Baisden v. State Road Commission, 2 Ct. Claims (W. Va.) 352 that by the provisions of the act creating the court, paragraph 2, section 14, it is expressly provided that the jurisdiction of the Court of Claims shall not extend to any injury to or death of an inmate of a state penal institution. Claimant in our opinion was an inmate of a state penal institution although working in the prison camp.
Accordingly we hold in accordance with the opinion in Baisden supra that the court is without jurisdiction and the claim is hereby dismissed.